20-05027-rbk Doc#243-3 Filed 04/07/21 Entered 04/07/21 20:07:41 Proposed Order Pg 1
                                       of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

      In re:                                  §
                                              § Chapter 11
      KrisJenn Ranch, LLC,                    §
                                              §
      Debtor                                  § Case No. 20-50805
                                              §


      KrisJenn Ranch, LLC, KrisJenn Ranch,    §
      LLC–Series Uvalde Ranch, and KrisJenn   §
      Ranch, LLC–Series Pipeline ROW, as      §
      successors in interest to Black Duck    §
      Properties, LLC,                        §
                                              § Adversary No. 20-05027
      Plaintiffs,                             §
                                              §
      v.                                      §
                                              §
      DMA Properties, Inc. and Longbranch     §
      Energy, LP,                             §
                                              §
      Defendants.                             §
20-05027-rbk Doc#243-3 Filed 04/07/21 Entered 04/07/21 20:07:41 Proposed Order Pg 2
                                       of 5




      DMA Properties, Inc. and Frank Daniel            §
      Moore,                                           §
                                                       §
      Cross-Plaintiffs/Third-Party Plaintiffs,         §
                                                       §
      v.                                               § Adversary No. 20-05027
                                                       §
      KrisJenn Ranch, LLC, KrisJenn Ranch,             §
      LLC–Series Uvalde Ranch, and KrisJenn            §
      Ranch, LLC–Series Pipeline ROW, Black            §
      Duck Properties, LLC, Larry Wright, and          §
      John Terrill,                                    §
                                                       §
      Cross-Defendants/Third-Party Defendants.         §


     ORDER (I) GRANTING DMA PROPERTIES AND LONGBRANCH ENERGY’S MOTION FOR
      A STAY PENDING APPEAL AND (II) ENTERING A STAY OF THE FINAL JUDGMENT’S
      DECLARATION THAT THE ASSIGNMENT AGREEMENTS ARE PERSONAL COVENANTS
            On this day, the Court considered DMA Properties and Longbranch Energy’s

     Motion for a Stay Pending Appeal. Having reviewed the parties’ briefing, the governing

     law, and the case file as a whole, the Court finds the Motion is meritorious and should be

     granted.

            It is therefore ORDERED that DMA Properties and Longbranch Energy’s Motion

     for a Stay Pending Appeal is GRANTED.

            It is further ORDERED that the Final Judgment’s declaration that the net-profits

     interests in the Assignment Agreements owned by Longbranch Energy, LP and DMA

     Properties, Inc. are personal covenants is hereby STAYED pending appeal.

            It is further ORDERED that all other relief granted in the Final Judgment—

     namely that declaratory judgment is rendered in favor of DMA that, under the terms of

     the Email Agreement and Harris SWD Agreement, DMA has an ownership interest in

     50% of the Bigfoot Note payments—may proceed and is not subject to this stay.

            IT IS SO ORDERED.

                                                 ###



                                                       2
20-05027-rbk Doc#243-3 Filed 04/07/21 Entered 04/07/21 20:07:41 Proposed Order Pg 3
                                       of 5




                                            3
20-05027-rbk Doc#243-3 Filed 04/07/21 Entered 04/07/21 20:07:41 Proposed Order Pg 4
                                       of 5



     Order Prepared By:

     /s/ Christopher S. Johns
     Christopher S. Johns
     State Bar No. 24044849
     Christen Mason Hebert
     State Bar No. 24099898
     JOHNS & COUNSEL PLLC
     14101 Highway 290 West, Suite 400A
     Austin, Texas 78737
     512-399-3150
     512-572-8005 fax
     cjohns@johnsandcounsel.com
     chebert@johnsandcounsel.com
     /s/ Timothy Cleveland
     Timothy Cleveland
     State Bar No. 24055318
     Austin H. Krist
     State Bar No. 24106170
     CLEVELAND | TERRAZAS PLLC
     4611 Bee Cave Road, Suite 306B
     Austin, Texas 78746
     512-689-8698
     tcleveland@clevelandterrazas.com
     akrist@clevelandterrazas.com
     Attorneys for Longbranch Energy, DMA Properties,
     and Frank Daniel Moore

     /s/ Natalie F. Wilson
     Natalie F. Wilson
     State Bar No. 24076779
     LANGLEY & BANACK, INC.
     745 East Mulberry Avenue, Suite 700
     San Antonio, Texas 78212
     210-736-6600
     210-735-6889 fax
     nwilson@langleybanack.com
     Counsel for Frank Daniel Moore and DMA Properties




                                                 4
20-05027-rbk Doc#243-3 Filed 04/07/21 Entered 04/07/21 20:07:41 Proposed Order Pg 5
                                       of 5



     /s/ Michael Black
     Michael Black
     BURNS & BLACK PLLC
     750 Rittiman Road
     San Antonio, TX 78209
     mblack@burnsandblack.com

     Jeffery Duke
     DUKE BANISTER MILLER & MILLER
     22310 Grand Corner Drive, Suite 110
     Katy, TX 77494
     jduke@dbmmlaw.com

     Attorneys for Longbranch Energy




                                            5
